Opinion by
Mb. Justice Elkin,
All of tlie questions involved in this case have been considered in disposing of the appeal at No. 14, January Term, 1904. We have carefully examined the argument of the learned counsel for appellant, but have not been convinced that there was error in the-conclusions reached in that case. The findings of fact and of law by the referee and affirmed by the court below, except as modified in former appeal, are justified under the evidence.
The appeal is, therefore, dismissed.